On appeal to this court from a judgment of the county court of Muskogee county supersedeas bond was filed, executed by plaintiffs in error, Burrell Starr and Mun Brown, as principals, and J.M. McLemore, as surety, to stay execution of said judgment. On September 14, 1915, the judgment of the lower court was affirmed in an opinion by Brewer, C. (54 Okla. ___,
 *Page 359 153 P. 1157), and defendant in error files motion for judgment against the surety on the supersedeas bond. The motion must be sustained. Long v. Lang   Co., 49 Okla. 342, 152 P. 1078, and cases there cited.
Judgment was rendered in the trial court on June 3, 1912, in the sum of $75, and costs; and it is provided by section 1008, Rev. Laws 1910, that judgments shall bear interest at the rate of 6 per cent. per annum, except when otherwise specified.
Judgment will therefore be entered in this court against the surety on the appeal bond in the sum of $75, with interest thereon at the rate of 6 per cent. per annum from June 3, 1912, and for costs, for which execution may issue.
All the Justices concur.